Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajiri et al. (US Pub.2012/0224889).
Regarding claim 1, Tajiri et al. (US Pub.2012/0224889) teach a toner conveying apparatus (fig.5) comprising: a frame body configured to form a conveyance passage (fig.5, #302/#303) surrounded by a wall portion (see fig.5) and is provided with a reception inlet for receiving toner from outside (fig.5, opening interface between #70a and top of #302); a conveyance member that is provided in the conveyance passage and configured to rotate around a first rotation axis to convey the toner (fig.5, unlabeled screw conveyor in #303); a light transmission portion that is provided in the wall portion and has translucency (fig.5, #401a/#401b; para.0050); a light emission portion configured to emit light toward an inside of the conveyance passage through the light transmission portion (fig.5, #53); a light reception portion configured to receive the light emitted from the light emission portion through the light transmission portion (fig.5, #54); and a rubbing member configured to rub on the light transmission portion (fig.5, #210; para.0060) by being rotated around a second rotation axis extending in a direction crossing the first rotation axis (fig.5, #209). 
Regarding claim 2, Tajiri et al. (US Pub.2012/0224889) teach a toner conveying apparatus wherein the conveyance member includes a first shaft portion configured to rotate around the first rotation axis and a blade portion that is provided outside the first shaft portion and configured to rotate together with the first shaft portion (fig.4, #305 in #303 is a blade around a shaft), and wherein the rubbing member includes a second shaft portion configured to rotate around the second rotation axis (fig.5, #209) and a sheet configured to rotate together with the second shaft portion to rub on the light transmission portion (fig.5, #210; para.0060).
Regarding claim 3, Tajiri et al. (US Pub.2012/0224889) teach a toner conveying apparatus wherein the second shaft portion of the rubbing member overlaps the first shaft portion when viewed in a first direction crossing both the first rotation axis and the second rotation axis (fig.4&5, #209 will overlap #305 if viewed from the top-down in fig.5), wherein the light transmission portion includes a first light transmission window (fig.5, #401a) and a second light transmission window (fig.5, #401b) that are aligned in a direction along the second rotation axis across the first rotation axis when viewed in the first direction (see fig.5), wherein the light emission portion is configured to emit light toward the inside of the conveyance passage through the first light transmission window (fig.5, #53 emits into #401a), and the light reception portion is configured to receive the light emitted from the light emission portion through the second light transmission window (fig.5, #54 receives through #401b), and wherein a first end portion of the sheet in a direction of the second rotation axis and a second end portion opposite to the first end portion in the direction of the second rotation axis are configured to, when the rubbing member is rotated, rub on the first light transmission window and the second light transmission window, respectively (fig.5, both end portions of #210 rub on both of #401a &#401b, respectively; para.0060).
Regarding claim 8, Tajiri et al. (US Pub.2012/0224889) teach a toner conveying apparatus wherein an area between the first light transmission window and the second light transmission window in the conveyance passage is an area through which the toner discharged from the reception inlet passes (fig.4, see #70a inlet drop tube end location relative to #401a).
Regarding claim 11, Tajiri et al. (US Pub.2012/0224889) teach a toner conveying apparatus wherein the blade portion of the conveyance member is a spiral portion of which a spiral axis is the first rotation axis (fig.4, #305 has a spiral blade).
Regarding claim 12, Tajiri et al. (US Pub.2012/0224889) teach a toner conveying apparatus wherein the frame body forms a second conveyance passage elongated in a direction of the first rotation axis (see fig.5, #4a).

Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (US Pub.2012/0020683).
Regarding claim 1, Miura et al. (US Pub.2012/0020683) teach a toner conveying apparatus (fig.3) comprising: a frame body configured to form a conveyance passage (fig.3, #40/#30) surrounded by a wall portion (fig.3, #31) and is provided with a reception inlet for receiving toner from outside (fig.3, opening interface between #40 and #30); a conveyance member that is provided in the conveyance passage and configured to rotate around a first rotation axis to convey the toner (fig.3, #32); a light transmission portion that is provided in the wall portion and has translucency (fig.3, #34c/#35c; para.0039); a light emission portion configured to emit light toward an inside of the conveyance passage through the light transmission portion (fig.2, #34); a light reception portion configured to receive the light emitted from the light emission portion through the light transmission portion (fig.2, #35); and a rubbing member configured to rub on the light transmission portion (fig.2,3,&8, #36a&#36b rub on outside of #34c & #35c; para.0056) by being rotated around a second rotation axis extending in a direction crossing the first rotation axis (fig.8, #36a&#36b rotated around an axis perpendicular to that of #32). 
Regarding claim 12, Miura et al. (US Pub.2012/0020683) teach a toner conveying apparatus wherein the frame body forms a second conveyance passage elongated in a direction of the first rotation axis (see fig.3, portion of #40 elongated to deliver toner to #41).
Regarding claim 13, Miura et al. (US Pub.2012/0020683) teach a toner conveying apparatus wherein a tube extending in a direction of the first rotation axis is provided so that the toner received from the reception inlet is discharged in the inside of the conveyance passage in the direction of the first rotation axis (see fig.3, portion of #40 elongated in direction of #32 to deliver toner to #41).


Allowable Subject Matter
Claims 4-7, 9-10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “the sheet includes a recessed portion that is recessed in a direction approaching the second rotation axis at an end portion of the sheet in a direction orthogonal to the second rotation axis, where the recessed portion of the sheet is provided between the first end portion and the second end portion of the sheet in the direction of the second rotation axis, and wherein at least a portion of the first shaft portion is configured to enter the recessed portion of the sheet while the rubbing member is being rotated” in combination with the remaining claim elements as set forth in claim 4. 
Prior art does not disclose or suggest the claimed “configured to rotate around the second rotation axis by a drive force from the blade portion when the conveyance member is rotated.” In combination with the remaining claim elements as set forth in claims 5 and 6.
Prior art does not disclose or suggest the claimed “a drive force reception portion includes a plurality of arm portions extending from the second shaft portion in a direction away from the second rotation axis on a cross section vertical to the second rotation axis and being spaced in a rotation direction of the rubbing member” in combination with the remaining claim elements as set forth in claim 7.
Prior art does not disclose or suggest the claimed “a number of rotations of the rubbing member per unit time is smaller than a number of rotations of the conveyance member per unit time” in combination with the remaining claim elements as set forth in claim 9.
Prior art does not disclose or suggest the claimed “configured to rotate around the second rotation axis by a drive force from the blade portion when the conveyance member is rotated” in combination with the remaining claim elements as set forth in claim 10.
Prior art does not disclose or suggest the claimed “the reception inlet, the light transmission portion, and the second rotation axis of the rubbing member are provided in this order in a direction in which the conveyance member conveys the toner” in combination with the remaining claim elements as set forth in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shimizu (US Pub.2007/0071502) teaches two rotatable members in a toner conveying path with at an axial angle that crosses one another, one of the rotatable members wiping a toner level sensor; however the sensor is not an optical sensor.
Forward et al. (US 4,135,642) teach a cross-cartridge optical detector arranged in the crossing direction to a roller; however, the rubbing member is not configured to rotate, but oscillate in a linear manner.
Tanaka (US Pub.2007/0242993) discloses a screw auger driven by engagement between a sprocket and the blades of another screw auger.
Suzuki et al. (US Pub.2011/0222871) disclose a configuration where the device wipes a window by rotating about a second axis, but the second axis is not in a crossing direction.
Hamada et al. (US Pub.2016/0154341) teach one auger being driven by another flanged member rotating and the auger has arms that are bent and engage with the flanged member.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/LKR/
7/29/2022